UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7361


KYLE JACOB JAMES,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden of Perry Correctional Institute,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Cameron McGowan Currie, District
Judge. (1:09-cv-02674-CMC)


Submitted:   February 24, 2011              Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kyle Jacob James, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kyle Jacob James seeks to appeal the district court’s

order based, in part, upon the recommendation of the magistrate

judge    and     denying       relief   on    his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial     showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that       James   has    not      made   the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3